DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-17 are pending in this application.Claims 1 and 17 are presented as currently amended claims.
Claims 2-16 are presented as previously amended or original claims.
No claims are newly presented.
No claims are cancelled.
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 6, 9, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kruithof (US 20110202271 A1) in view of Kong et al. (US 20200262424 A1) (hereinafter Kong). As regards the individual claims:
Regarding claim 1, Kruithof teaches a system comprising:
a vehicle control system configured to transmit traveling information during traveling of an own vehicle (Kruithof: ¶ 026; the stored navigation map update data is transmitted [inter alia] as a continuous stream of position data as long as the navigation unit 1 detects a position which is a deviation from the original route)
and a management and control system configured to collect the traveling information from vehicle control systems of a plurality of vehicles and transmit recommended traveling information based on the collected traveling information (Kruithof: ¶ 009; invention relates to a navigation map server in communication with a network node associated with a group of cells of a cellular communication network, the map update server comprising a memory unit for storing navigation map data, a map update service module being arranged to receive stored position data from a navigation unit via the cellular communication network, the stored position data comprising deviations from a calculated route, and an evaluation module in communication with the map update service module, the evaluation module being arranged to evaluate the stored position data to obtain navigation map update data for a geographically limited area associated with the group of cells.)
wherein the vehicle control system is configured to: transmit to the management and control system, as probe information (Kruithof: ¶ 010; the stored position data comprising deviations from a calculated route, and evaluating the stored position data to obtain navigation map update data for a geographically limited area associated with the group of cells) (Kruithof: ¶ 043-044; reported route deviations with the corresponding navigation map update data relating to the geographical area of the associated cells a-d of the calculated route are collected and evaluated by the map update server 4. When the same or similar route deviations are reported on the same part of the calculated route by different navigation units 1 in vehicles 6 to the map update server 4 co-located with the SGSN 9, this map update server 4 is arranged to (automatically) report the route deviations)
Kruithof does not explicitly teach:
traveling information of a specific section in which the own vehicle has been controlled to deviate from a target route or target speed of the own vehicle by a predetermined amount based; however, Kong does teach:
traveling information of a specific section in which the own vehicle has been controlled to deviate from a target route or target speed of the own vehicle by a predetermined amount based (Kong: ¶ 044-045; identifying 606, based on the sensor data, a candidate turn path for said semi-autonomous vehicle, and identifying 608, based on the sensor data, an actual turn path for said semi-autonomous vehicle. Method 600 also includes calculating 610 a deviation between the actual path and the candidate turn path. Method 600 further includes transmitting 612, to an automation system (e.g., a steering automation system 106, shown in FIG. 1) of the semi-autonomous vehicle, a control signal that instructs the automation system to perform a turn-assist function to reduce the deviation between the actual turn path and the candidate turn path) (Kong: ¶ 030; When the deviation reaches a particular threshold, vehicle control system 102 activates an automation system) (Kong: Fig. 006; [showing monitoring sensor, adjusting path in response to sensor, and sending control signals to HUD and autonomous control system).

    PNG
    media_image1.png
    659
    455
    media_image1.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kruithof with the teachings of Kong because simple substitution of one known element for another to obtain predictable results is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)(B)). In the instant case, Kong teaches a system in which “traveling information of a specific section in which the own vehicle has been controlled to deviate traveled deviating from a target route or target speed of the own vehicle by a predetermined amount” is uploaded to a local management and control system. The instant claim limitation differs from Kong by the substitution of a remote management and control system but Kruithof shows that remote management and control system was known in the art and previously applied in route monitoring systems and consequently, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. Thus, such a combination is obvious to a person of ordinary skill in the art.
based on a recognition result of a traveling environment of the own vehicle; the target route being set along a center of a lane through which the own vehicle travels and perform traveling control for passing through the specific section (Kong: ¶ 027; Vehicle control system 102 may receive and utilize sensor data from, for example, one or more cameras or imaging systems, a navigation system (e.g., a GPS device), and/or additional sensors 104 to identify the particular candidate path of vehicle 100 (e.g., candidate path 210A of vehicle 100A and/or candidate path 210B vehicle 100B). For example, vehicle control system 102 detects, from the sensor data, at least one lane marker and at least one obstacle (e.g., a curb, another vehicle, a pedestrian, etc.) and identifies a candidate path for vehicle 100 based on the at least one lane marker and the at least one obstacle.) (Kong: ¶ 034-035; Vehicle control system 102 also identifies an actual path [and when] actual path 308 deviates from candidate path [for example when] actual path 308, vehicle 100 may collide with curb 310 and/or street lamp . . . Vehicle control system 102 determines this likely collision associated with actual path 308 and determines that a threshold of a deviation between actual path 308 and candidate path 304 is therefore exceeded. Vehicle control system 102 activates a steering automation system 106 (not shown in FIGS. 3 and 4) that controls a steering operation) (Kong: ¶ 031; vehicle control system 102 activates the steering automation system 106 to reduce deviation 214, for example, to steer vehicle 100A more to the left, to avoid collision with curb 216 and/or crossing over lane marker [thereby attempting to remain centered within the lane]). 
based on the recommended traveling information for the specific section received from the management and control system and recognition information of the traveling environment for the specific section and the management and control system is configured to: (Kruithof: ¶ 043; reported route deviations with the corresponding navigation map update data relating to the geographical area of the associated cells a-d of the calculated [using the server’s traveling information map data] route are collected and evaluated by the map update server 4. When the same or similar route deviations are reported on the same part of the calculated route by different navigation units 1 in vehicles 6 to the map update server 4 co-located with the SGSN 9, this map update server 4 is arranged to (automatically) report the route deviations to the [server])
collect probe information of a plurality of vehicles (Kruithof: ¶ 026; the stored navigation map update data is transmitted [inter alia] as a continuous stream of position data as long as the navigation unit 1 detects a position which is a deviation from the original route)
and extract highly reliable information (Kruithof: ¶ 044; a prolonged period of collection of reported route deviations may be taken into account, to be sure that the route deviation is a true and lasting change. Map update server 4 could apply a predetermined threshold of reported route deviations as a trigger to initiate a message with navigation map update data to the navigation map provider or cartographer (e.g. via IP network 20). I.e., the map update server 4 is arranged to evaluate the stored position data received from a plurality of navigation units 1, and to determine the navigation map update data based on a threshold value of occurrences of stored position data. Furthermore, disseminating the navigation map update data to navigation units 1 operating in the geographically limited area is comprised in a further embodiment.)
and calculate the recommended traveling information for passing through the specific section, based on the probe information extracted by the probe information collector, and transmit the calculated recommended traveling information (Kruithof: ¶ 045; map update server 4 is arranged to store the reported route deviations as temporary local map update for the geographical area [and] may also be arranged to disseminate the stored data to mobile terminals 2 (connected to navigation units 1 of vehicles 6) entering the cell a-d where the route deviation is applicable. Map update data can be sent periodically to all navigation units 1 in the service area of the SGSN 9 or other network node 7, 8 associated with the map update server 4, and all necessary map update data can be sent to the navigation units [after which will the revised data will be available for vehicle routing]) (Kruithof: Fig. 002; [Showing specific sections])

    PNG
    media_image2.png
    338
    419
    media_image2.png
    Greyscale


Regarding claim 2, as detailed above, Kruithof as modified by Kong teaches the invention as detailed with respect to claim 1. Kruithof further teaches:
include position information and passing time information of the specific section in the probe information (Kruithof: ¶ 026; the stored navigation map update data is transmitted [inter alia] as a continuous stream of position data as long as the navigation unit 1 detects a position which is a deviation from the original route)
And Kong further teaches:
and include at least one of a lateral position of the own vehicle in the specific section or a passing speed of the own vehicle in the specific section in the probe information (Kong: ¶ 030; When the deviation reaches a particular threshold, vehicle control system 102 activates an automation system 106 associated with a steering function of vehicle 100 to control steering of vehicle 100 and reduce the deviation between the actual path and the candidate path. The threshold may be a predefined value, such as certain angular deviation or instantaneous distance between the actual path and the candidate path) (Kong: Fig. 002; [214 showing deviation as lateral])

    PNG
    media_image3.png
    479
    646
    media_image3.png
    Greyscale

Regarding claim 5 as detailed above, Kruithof as modified by Kong teaches the invention as detailed with respect to claim 1. Kruithof further teaches:
the recommended traveling information calculator is configured to transmit the recommended traveling information, with position information of the specific section being included in the recommended traveling information (Kruithof: ¶ 043; route deviations with the corresponding navigation map update data relating to the geographical area of the associated cells a-d of the calculated route are collected and evaluated by the map update server 4. When the same or similar route deviations are reported on the same part of the calculated route by different navigation units 1 in vehicles 6 to the map update server 4 co-located with the SGSN 9, this map update server 4 is arranged to (automatically) report the route deviations)  (Kruithof: ¶ 045; map update server 4 is arranged to store the reported route deviations as temporary local map update for the geographical area [and] may also be arranged to disseminate the stored data to mobile terminals 2 (connected to navigation units 1 of vehicles 6) entering the cell a-d where the route deviation is applicable. Map update data can be sent periodically to all navigation units 1 in the service area of the SGSN 9 or other network node 7, 8 associated with the map update server 4, and all necessary map update data can be sent to the navigation units [after which will the revised data will be available for vehicle routing])
Regarding claim 6, as detailed above, Kruithof as modified by Kong teaches the invention as detailed with respect to claim 2. Kruithof further teaches:
the recommended traveling information calculator is configured to transmit the recommended traveling information, with position information of the specific section being included in the recommended traveling information (Kruithof: ¶ 043; route deviations with the corresponding navigation map update data relating to the geographical area of the associated cells a-d of the calculated route are collected and evaluated by the map update server 4. When the same or similar route deviations are reported on the same part of the calculated route by different navigation units 1 in vehicles 6 to the map update server 4 co-located with the SGSN 9, this map update server 4 is arranged to (automatically) report the route deviations) (Kruithof: ¶ 045; map update server 4 is arranged to store the reported route deviations as temporary local map update for the geographical area [and] may also be arranged to disseminate the stored data to mobile terminals 2 (connected to navigation units 1 of vehicles 6) entering the cell a-d where the route deviation is applicable. Map update data can be sent periodically to all navigation units 1 in the service area of the SGSN 9 or other network node 7, 8 associated with the map update server 4, and all necessary map update data can be sent to the navigation units [after which will the revised data will be available for vehicle routing])
Regarding claim 9, as detailed above, Kruithof as modified by Kong teaches the invention as detailed with respect to claim 1. Kruithof further teaches:
the probe information collector is configured to extract highly reliable information by removing, from the probe information of the plurality of vehicles, information after a lapse of a set period of time or longer or information deviating from an average value by a set value or more (Kruithof: ¶ 044; a prolonged period of collection of reported route deviations may be taken into account, to be sure that the route deviation is a true and lasting change. Map update server 4 could apply a predetermined threshold of reported route deviations as a trigger to initiate a message with navigation map update data to the navigation map provider or cartographer (e.g. via IP network 20). I.e., the map update server 4 is arranged to evaluate the stored position data received from a plurality of navigation units 1, and to determine the navigation map update data based on a threshold value of occurrences of stored position data. Furthermore, disseminating the navigation map update data to navigation units 1 operating in the geographically limited area is comprised in a further embodiment.)
Regarding claim 10, as detailed above, Kruithof as modified by Kong teaches the invention as detailed with respect to claim 2. Kruithof further teaches:
the probe information collector is configured to extract highly reliable information by removing, from the probe information of the plurality of vehicles, information after a lapse of a set period of time or longer or information deviating from an average value by a set value or more (Kruithof: ¶ 044; a prolonged period of collection of reported route deviations may be taken into account, to be sure that the route deviation is a true and lasting change. Map update server 4 could apply a predetermined threshold of reported route deviations as a trigger to initiate a message with navigation map update data to the navigation map provider or cartographer (e.g. via IP network 20). I.e., the map update server 4 is arranged to evaluate the stored position data received from a plurality of navigation units 1, and to determine the navigation map update data based on a threshold value of occurrences of stored position data. Furthermore, disseminating the navigation map update data to navigation units 1 operating in the geographically limited area is comprised in a further embodiment.)
Regarding claim 17, Kruithof teaches a traffic control system comprising:
a vehicle control system comprising first circuitry configured to transmit traveling information during traveling of an own vehicle (Kruithof: ¶ 026; the stored navigation map update data is transmitted [inter alia] as a continuous stream of position data as long as the navigation unit 1 detects a position which is a deviation from the original route)
and a management and control system comprising second circuitry configured to collect the traveling information from vehicle control systems of a plurality of vehicles, and transmit recommended traveling information based on the collected traveling information (Kruithof: ¶ 009; invention relates to a navigation map server in communication with a network node associated with a group of cells of a cellular communication network, the map update server comprising a memory unit for storing navigation map data, a map update service module being arranged to receive stored position data from a navigation unit via the cellular communication network, the stored position data comprising deviations from a calculated route, and an evaluation module in communication with the map update service module, the evaluation module being arranged to evaluate the stored position data to obtain navigation map update data for a geographically limited area associated with the group of cells.)
wherein the first circuitry is configured to: transmit to the management and control system, as probe information (Kruithof: ¶ 010; the stored position data comprising deviations from a calculated route, and evaluating the stored position data to obtain navigation map update data for a geographically limited area associated with the group of cells.) (Kruithof: ¶ 043-044; reported route deviations with the corresponding navigation map update data relating to the geographical area of the associated cells a-d of the calculated route are collected and evaluated by the map update server 4. When the same or similar route deviations are reported on the same part of the calculated route by different navigation units 1 in vehicles 6 to the map update server 4 co-located with the SGSN 9, this map update server 4 is arranged to (automatically) report the route deviations) (Kruithof: Fig. 002; [Showing specific sections])
Kruithof does not explicitly teach:
traveling information of a specific section in which the own vehicle has been controlled to deviate from a target route or target speed of the own vehicle by a predetermined amount; however, Kong does teach:
traveling information of a specific section in which the own vehicle has been controlled to deviate from a target route or target speed of the own vehicle by a predetermined amount (Kong: ¶ 044-045; Method 600 also includes identifying 606, based on the sensor data, a candidate turn path for said semi-autonomous vehicle, and identifying 608, based on the sensor data, an actual turn path for said semi-autonomous vehicle. Method 600 also includes calculating 610 a deviation between the actual path and the candidate turn path. Method 600 further includes transmitting 612, to an automation system (e.g., a steering automation system 106, shown in FIG. 1) of the semi-autonomous vehicle, a control signal that instructs the automation system to perform a turn-assist function to reduce the deviation between the actual turn path and the candidate turn path) (Kong: ¶ 030; When the deviation reaches a particular threshold, vehicle control system 102 activates an automation system) (Kong: Fig. 006; [showing monitoring sensor, adjusting path in response to sensor, and sending control signals to HUD and autonomous control system).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kruithof with the teachings of Kong because simple substitution of one known element for another to obtain predictable results is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)(B)). In the instant case, Kong teaches a system in which “traveling information of a specific section in which the own vehicle has been controlled to deviate traveled deviating from a target route or target speed of the own vehicle by a predetermined amount” is uploaded to a local management and control system. The instant claim limitation differs from Kong by the substitution of a remote management and control system but Kruithof  shows that remote management and control system was known in the art and previously applied in route monitoring systems and consequently, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. Thus, such a combination is obvious to a person of ordinary skill in the art.
Kong further teaches:
based on a recognition result of a traveling environment of the own vehicle; and the target route being set along a center of a lane on which the own vehicle travels perform traveling control for passing through the specific section (Kong: ¶ 034-035; Vehicle control system 102 also identifies an actual path [and when] actual path 308 deviates from candidate path [for example when] actual path 308, vehicle 100 may collide with curb 310 and/or street lamp . . . Vehicle control system 102 determines this likely collision associated with actual path 308 and determines that a threshold of a deviation between actual path 308 and candidate path 304 is therefore exceeded. Vehicle control system 102 activates a steering automation system 106 (not shown in FIGS. 3 and 4) that controls a steering operation) (Kong: ¶ 031; vehicle control system 102 activates the steering automation system 106 to reduce deviation 214, for example, to steer vehicle 100A more to the left, to avoid collision with curb 216 and/or crossing over lane marker [thereby attempting to remain centered within the lane]).
based on the recommended traveling information for the specific section received from the management and control system, and recognition information of the traveling environment for the specific section (Kruithof: ¶ 043; reported route deviations with the corresponding navigation map update data relating to the geographical area of the associated cells a-d of the calculated route are collected and evaluated by the map update server 4. When the same or similar route deviations are reported on the same part of the calculated route by different navigation units 1 in vehicles 6 to the map update server 4 co-located with the SGSN 9, this map update server 4 is arranged to (automatically) report the route deviations to the [server])
and wherein the second circuitry is configured to execute: collect the probe information of a plurality of vehicles (Kruithof: ¶ 026; the stored navigation map update data is transmitted [inter alia] as a continuous stream of position data as long as the navigation unit 1 detects a position which is a deviation from the original route)
and extract highly reliable information (Kruithof: ¶ 044; a prolonged period of collection of reported route deviations may be taken into account, to be sure that the route deviation is a true and lasting change. Map update server 4 could apply a predetermined threshold of reported route deviations as a trigger to initiate a message with navigation map update data to the navigation map provider or cartographer (e.g. via IP network 20). I.e., the map update server 4 is arranged to evaluate the stored position data received from a plurality of navigation units 1, and to determine the navigation map update data based on a threshold value of occurrences of stored position data. Furthermore, disseminating the navigation map update data to navigation units 1 operating in the geographically limited area is comprised in a further embodiment.)
and calculate the recommended traveling information for passing through the specific section, based on the extracted probe information and transmit the calculated recommended traveling information (Kruithof: ¶ 045; map update server 4 is arranged to store the reported route deviations as temporary local map update for the geographical area [and] may also be arranged to disseminate the stored data to mobile terminals 2 (connected to navigation units 1 of vehicles 6) entering the cell a-d where the route deviation is applicable. Map update data can be sent periodically to all navigation units 1 in the service area of the SGSN 9 or other network node 7, 8 associated with the map update server 4, and all necessary map update data can be sent to the navigation units [after which will the revised data will be available for vehicle routing]) (Kruithof: Fig. 002; [Showing specific sections])
Claims 3, 4, 7, 8, 11, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kruithof in view of Kong in view of Park et al. (US 20200174470 A1) (hereinafter Park). As regards the individual claims:
Regarding claim 3 as detailed above, Kruithof as modified by Kong teaches the invention as detailed with respect to claim 1. Kong further teaches:
the specific section traveling controller is configured to determine presence or absence of an obstacle when the own vehicle travels in the specific section based on the recommended traveling information (Kong: ¶ 017; sensors 104 may include imaging sensors that capture image data of an environment of vehicle 100 (e.g., obstacles such as curbs, other vehicles, pedestrians; lane markers; road signs; road conditions; etc.))
and perform traveling control based on the recommended traveling information when determining that there is no obstacle (Kong: ¶ 018; Vehicle 100 further includes a plurality of automation systems 106. Automation systems 106 control one or more components of vehicle 100 in response to instruction(s) from [inter alia a] vehicle control system [which can] include electronic control devices and/or mechanical actuation devices that may be involved in some aspect of piloting vehicle 100, whether manually (i.e., in response to driver input) or autonomously (i.e., without driver input). Automation systems 106 may include, for example, a steering actuator, a braking actuator, and/or an acceleration actuator. Automation systems 106 may interpret the sensory information from sensors 104 while performing various operations. Additionally or alternatively, vehicle control system 102 may interpret the sensory information from sensors 104 and transmit instructions to automation system 106 to perform various operations.)
Neither Kruithof nor Kong explicitly teach:
and cancel the recommended traveling information and perform traveling control based on traveling information recognized for the specific section; however, Park does teach:
and cancel the recommended traveling information and perform traveling control based on traveling information recognized for the specific section (Park: ¶ 091-094; server 200 transmits the found driving route to the vehicle [which] performs autonomous driving based on the driving route provided from the server [but] vehicle 100 may determine whether the level change condition is met based on whether the autonomous driving of the vehicle 100 is released. For example, the vehicle 100 determines that the level change condition is met when the autonomous driving release is determined due to an accident or an unexpected occurrence during autonomous driving [and w]hen the autonomous driving is released, the vehicle 100 may initialize the vehicle autonomous driving level (level 1).)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kruithof with the teachings of Park based on a motivation to improve a self-driving vehicular system by enabling an automatic adjustment in self-driving mode based upon in-vehicle sensor observations such as identifying an obstacle or change in speed (Park: ¶ 007-008, 075).
Park further teaches:
when determining that there is an obstacle (Park: ¶ 075; server 200 may collect vehicle information (road information, driver state information, and the like collected by an in-vehicle sensor), road information (status information about a road, a lane, a sudden obstacle, a road assistance facility, and the like), traffic information (individual vehicle driving state information, traffic situation information for each road section, and the like))
Regarding claim 4, as detailed above, Kruithof as modified by Kong teaches the invention as detailed with respect to claim 2. Neither Kruithof nor Kong explicitly teach:
the specific section traveling controller is configured to determine presence or absence of an obstacle when the own vehicle travels in the specific section based on the recommended traveling information, and perform traveling control based on the recommended traveling information when determining that there is no obstacle; however, Park does teach:
the specific section traveling controller is configured to determine presence or absence of an obstacle when the own vehicle travels in the specific section based on the recommended traveling information, and perform traveling control based on the recommended traveling information when determining that there is no obstacle (Park: ¶ 075; server 200 may collect vehicle information (road information, driver state information, and the like collected by an in-vehicle sensor), road information (status information about a road, a lane, a sudden obstacle, a road assistance facility, and the like), traffic information (individual vehicle driving state information, traffic situation information for each road section, and the like)).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kruithof with the teachings of Park based on a motivation to improve a self-driving vehicular system by enabling an automatic adjustment in self-driving mode based upon in-vehicle sensor observations such as identifying an obstacle or change in speed (Park: ¶ 007-008, 075).
While none of Kruithof, Kong explicitly teach:
and cancel the recommended traveling information and perform traveling control based on traveling information recognized for the specific section when determining that there is an obstacle; Park does teach:
A vehicular system that monitors vehicular sensors and automatically adjusts the level of autonomous control based upon the identification based upon observations that are dissimilar to expected observations (Park: ¶ 091-094; server 200 transmits the found driving route to the vehicle [which] performs autonomous driving based on the driving route provided from the server [but] vehicle 100 may determine whether the level change condition is met based on whether the autonomous driving of the vehicle 100 is released. For example, the vehicle 100 determines that the level change condition is met when the autonomous driving release is determined due to an accident or an unexpected occurrence during autonomous driving [and w]hen the autonomous driving is released, the vehicle 100 may initialize the vehicle autonomous driving level (level 1).)
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Kruithof as modified by Kong as further modified by Park teaches the above limitation based on the logic that a person of ordinary skill in the art would know that changing the level of autonomous control could indicate fully cancelling the remote travelling information and beginning reliance on local sensors.
Regarding claim 7 as detailed above, Kruithof as modified by Kong as further modified by Park teaches the invention as detailed with respect to claim 3. Kruithof further teaches:
the recommended traveling information calculator is configured to transmit the recommended traveling information, with position information of the specific section being included in the recommended traveling information (Kruithof: ¶ 043; route deviations with the corresponding navigation map update data relating to the geographical area of the associated cells a-d of the calculated route are collected and evaluated by the map update server 4. When the same or similar route deviations are reported on the same part of the calculated route by different navigation units 1 in vehicles 6 to the map update server 4 co-located with the SGSN 9, this map update server 4 is arranged to (automatically) report the route deviations) (Kruithof: ¶ 045; map update server 4 is arranged to store the reported route deviations as temporary local map update for the geographical area [and] may also be arranged to disseminate the stored data to mobile terminals 2 (connected to navigation units 1 of vehicles 6) entering the cell a-d where the route deviation is applicable. Map update data can be sent periodically to all navigation units 1 in the service area of the SGSN 9 or other network node 7, 8 associated with the map update server 4, and all necessary map update data can be sent to the navigation units [after which will the revised data will be available for vehicle routing])
Regarding claim 8, as detailed above, Kruithof as modified by Kong as further modified by Park teaches the invention as detailed with respect to claim 4. Kruithof further teaches:
the recommended traveling information calculator is configured to transmit the recommended traveling information, with position information of the specific section being included in the recommended traveling information (Kruithof: ¶ 043; route deviations with the corresponding navigation map update data relating to the geographical area of the associated cells a-d of the calculated route are collected and evaluated by the map update server 4. When the same or similar route deviations are reported on the same part of the calculated route by different navigation units 1 in vehicles 6 to the map update server 4 co-located with the SGSN 9, this map update server 4 is arranged to (automatically) report the route deviations) (Kruithof: ¶ 045; map update server 4 is arranged to store the reported route deviations as temporary local map update for the geographical area [and] may also be arranged to disseminate the stored data to mobile terminals 2 (connected to navigation units 1 of vehicles 6) entering the cell a-d where the route deviation is applicable. Map update data can be sent periodically to all navigation units 1 in the service area of the SGSN 9 or other network node 7, 8 associated with the map update server 4, and all necessary map update data can be sent to the navigation units [after which will the revised data will be available for vehicle routing])
Regarding claim 11 as detailed above, Kruithof as modified by Kong as further modified by Park teaches the invention as detailed with respect to claim 3. Kruithof further teaches:
the probe information collector is configured to extract highly reliable information by removing, from the probe information of the plurality of vehicles, information after a lapse of a set period of time or longer or information deviating from an average value by a set value or more (Kruithof: ¶ 044; a prolonged period of collection of reported route deviations may be taken into account, to be sure that the route deviation is a true and lasting change. Map update server 4 could apply a predetermined threshold of reported route deviations as a trigger to initiate a message with navigation map update data to the navigation map provider or cartographer (e.g. via IP network 20). I.e., the map update server 4 is arranged to evaluate the stored position data received from a plurality of navigation units 1, and to determine the navigation map update data based on a threshold value of occurrences of stored position data. Furthermore, disseminating the navigation map update data to navigation units 1 operating in the geographically limited area is comprised in a further embodiment.)
Regarding claim 12, as detailed above, Kruithof as modified by Kong as modified by Park teaches the invention as detailed with respect to claim 4. Kruithof further teaches:
the probe information collector is configured to extract highly reliable information by removing, from the probe information of the plurality of vehicles, information after a lapse of a set period of time or longer or information deviating from an average value by a set value or more (Kruithof: ¶ 044; a prolonged period of collection of reported route deviations may be taken into account, to be sure that the route deviation is a true and lasting change. Map update server 4 could apply a predetermined threshold of reported route deviations as a trigger to initiate a message with navigation map update data to the navigation map provider or cartographer (e.g. via IP network 20). I.e., the map update server 4 is arranged to evaluate the stored position data received from a plurality of navigation units 1, and to determine the navigation map update data based on a threshold value of occurrences of stored position data. Furthermore, disseminating the navigation map update data to navigation units 1 operating in the geographically limited area is comprised in a further embodiment.)
Regarding claim 13, as detailed above, Kruithof as modified by Kong teaches the invention as detailed with respect to claim 1. Neither Kruithof nor Kong explicitly teach:
the vehicle control system and the management and control system are systems configured to be linked with each other through a cloud; however, Park does teach:
the vehicle control system and the management and control system are systems configured to be linked with each other through a cloud (Park: ¶ 010-012; a system for supporting an autonomous vehicle may comprise: a server configured to search for and provide a driving route in response to a request of the vehicle; a controller configured to perform autonomous driving . . . server may collect vehicle autonomous driving state information including a vehicle location and the vehicle autonomous driving level from at least one vehicle able to perform the autonomous driving, and determine an autonomous driving level of each road section based on the collected vehicle autonomous driving state information. The server may search for the driving route based on an autonomous driving support level included in vehicle autonomous driving state information transmitted after the vehicle starts.) (Park: ¶ 046; communication device 110 may use a communication technology such as wireless Internet)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kruithof with the teachings of Park based on a motivation to improve a self-driving vehicular system by enabling an automatic adjustment in self-driving mode based upon in-vehicle sensor observations such as identifying an obstacle or change in speed (Park: ¶ 007-008, 075).
Regarding claim 14, as detailed above, Kruithof as modified by Kong teaches the invention as detailed with respect to claim 2. Neither Kruithof nor Kong explicitly teach:
the vehicle control system and the management and control system are systems configured to be linked with each other through a cloud; however, Park does teach:
the vehicle control system and the management and control system are systems configured to be linked with each other through a cloud (Park: ¶ 010-012; a system for supporting an autonomous vehicle may comprise: a server configured to search for and provide a driving route in response to a request of the vehicle; a controller configured to perform autonomous driving . . . server may collect vehicle autonomous driving state information including a vehicle location and the vehicle autonomous driving level from at least one vehicle able to perform the autonomous driving, and determine an autonomous driving level of each road section based on the collected vehicle autonomous driving state information. The server may search for the driving route based on an autonomous driving support level included in vehicle autonomous driving state information transmitted after the vehicle starts.) (Park: ¶ 046; communication device 110 may use a communication technology such as wireless Internet)
Regarding claim 15 as detailed above, Kruithof as modified by Kong as further modified by Park teaches the invention as detailed with respect to claim 3. Park further teaches:
the vehicle control system and the management and control system are systems configured to be linked with each other through a cloud (Park: ¶ 010-012; a system for supporting an autonomous vehicle may comprise: a server configured to search for and provide a driving route in response to a request of the vehicle; a controller configured to perform autonomous driving . . . server may collect vehicle autonomous driving state information including a vehicle location and the vehicle autonomous driving level from at least one vehicle able to perform the autonomous driving, and determine an autonomous driving level of each road section based on the collected vehicle autonomous driving state information. The server may search for the driving route based on an autonomous driving support level included in vehicle autonomous driving state information transmitted after the vehicle starts.) (Park: ¶ 046; communication device 110 may use a communication technology such as wireless Internet)
Regarding claim 16, as detailed above, Kruithof as modified by Kong as further modified by Park teaches the invention as detailed with respect to claim 4. Park further teaches:
the vehicle control system and the management and control system are systems configured to be linked with each other through a cloud (Park: ¶ 010-012; a system for supporting an autonomous vehicle may comprise: a server configured to search for and provide a driving route in response to a request of the vehicle; a controller configured to perform autonomous driving . . . server may collect vehicle autonomous driving state information including a vehicle location and the vehicle autonomous driving level from at least one vehicle able to perform the autonomous driving, and determine an autonomous driving level of each road section based on the collected vehicle autonomous driving state information. The server may search for the driving route based on an autonomous driving support level included in vehicle autonomous driving state information transmitted after the vehicle starts.) (Park: ¶ 046; communication device 110 may use a communication technology such as wireless Internet).
Response to Arguments
Applicant's remarks filed April 29, 2022 have been fully considered but are not persuasive.
Applicant asserts that the Office fails to consider the claimed limitation:
“based on a recognition result of a traveling environment of the own vehicle, the target route being set along a center of a lane through which the own vehicle travels”
in combination with the other portion of the limitation. (Applicant’s Arguments, Received April 29, 2022, pg. 8). Examiner respectful disagrees and notes that the office action points to Kong ¶ 31 which discloses a “vehicle control system [which] activates the steering automation system 106 to reduce deviation 214, for example, to steer vehicle 100A more to the left, to avoid collision with curb 216 and/or crossing over lane marker 218”. Further Kong, Fig. 2 shows lane marker 218 as an edge lane marker. As such Kong is teaching staying in the center of the lane as to prevent crossing an edge lane marker (see Fig. 2).

    PNG
    media_image4.png
    535
    700
    media_image4.png
    Greyscale

Further, Kong teaches in detail how maintaining the centerline is accomplished, in particular Kong ¶ 027 teaches the “[v]ehicle control system 102 may receive and utilize sensor data from, for example, one or more cameras or imaging systems, a navigation system (e.g., a GPS device), and/or additional sensors 104 to identify the particular candidate path of vehicle 100 (e.g., candidate path 210A of vehicle 100A and/or candidate path 210B vehicle 100B). For example, vehicle control system 102 detects, from the sensor data, at least one lane marker and at least one obstacle (e.g., a curb, another vehicle, a pedestrian, etc.) and identifies a candidate path for vehicle 100 based on the at least one lane marker and the at least one obstacle” (emphasis added).
In other words, Kong teaches using a camera to recognize a local a traveling environment of the own vehicle, and set a target route being set along a center of a lane through which the own vehicle travels and Applicant’s argument is not persuasive.
Second, Applicant argues that the applied prior art does not teach:
transmit to the management and control system, as probe information, traveling information of a specific section in which the own vehicle has been controlled to deviate traveled deviating from a target route or target speed of the own vehicle by a predetermined amount[[,]] based on a recognition result of a traveling environment of the own vehicle, the target route being set along a center of a lane through which the own vehicle travels
Specifically, Applicant asserts “Kong . . . does not appear to teach guiding the semi-autonomous vehicle to deviate from the candidate turn path 210A based on a recognition result of a traveling environment of the own vehicle.” (Applicant’s Arguments, Received April 29, 2022, pg. 10).
Examiner respectfully notes that Kong ¶ 030 teaches “[w]hen the deviation [of the actual path of vehicle 100 (e.g., actual path 212 of vehicle 100A) from the candidate path of vehicle] reaches a particular threshold, vehicle control system 102 activates an automation system [is activated based on a] threshold [which] may be dynamically defined based on a calculated, detected, or otherwise determined amount of acceptable allowance of actual path 212 with respect to one or more obstacle(s) (e.g., vehicle 100B and/or a curb 216) [as discovered by a vehicle camera] that avoids a collision with the obstacle(s), and/or an acceptable allowance away from and/or near to a detected lane marker (e.g., lane markers 218 and/or 220).” (emphasis added)
Kong ¶ 044-045 further teaches “identifying 606, based on the sensor data, a candidate turn path for said semi-autonomous vehicle, and identifying 608, based on the sensor data, an actual turn path for said semi-autonomous vehicle. Method 600 also includes calculating 610 a deviation between the actual path and the candidate turn path. Method 600 further includes transmitting 612, to an automation system (e.g., a steering automation system 106, shown in FIG. 1) of the semi-autonomous vehicle, a control signal that instructs the automation system to perform a turn-assist function to reduce the deviation between the actual turn path and the candidate turn path) (emphasis added) (Kong: ¶ 030; When the deviation reaches a particular threshold, vehicle control system 102 activates an automation system).” In other words, describing an autonomous mechanism of control to (1) avoid obstacles such as a curb identified by an imaging system and (2) maintain a candidate path in a lane. This teaches “guiding the semi-autonomous vehicle to deviate from the candidate turn path 210A based on a recognition result of a traveling environment of the own vehicle.”
Next, Kong Figure 6 details this process in a flowchart:

    PNG
    media_image1.png
    659
    455
    media_image1.png
    Greyscale

Thus Kong clearly teaches “based on a recognition result of a traveling environment of the own vehicle, the target route being set along a center of a lane through which the own vehicle travels” because Kong’s imaging systems (Kong: ¶ 027) are recognizing lane markers and curbs of the travelling environment and using them to maintaining a center path in the lane and notify a management and control system of  “traveling information of a specific section in which the own vehicle has been controlled to deviate traveled deviating from a target route or target speed of the own vehicle by a predetermined amount”. Therefore, Applicant’s argument is not persuasive.
Finally Applicant asserts “Kong does not teach transmitting to a server 114, as probe information, traveling information of a specific section in which the semi-autonomous vehicle has been controlled to deviate from the candidate turn path 210A” (Applicant’s Arguments, Received April 29, 2022, pg. 10).
As show, inter alia, in Fig. 6, Kong teaches notifying a local management and control system such that a HUD can be updated and further autonomous control can be taken; however Kong does not explicitly teach “transmit to the management and control system [configured to collect the traveling information from vehicle control systems of a plurality of vehicles] as probe information” because Kong’s management system is used by the ego-vehicle, not used by a plurality of remote vehicles. But, Kruithof teaches transmitting to the management and control system [configured to collect the traveling information from vehicle control systems of a plurality of vehicles] as probe information”.
In particular, Kruithof, ¶ 026 teaches transmitting traveling information during traveling of an own vehicle” (Kruithof: ¶ 026; the stored navigation map update data is transmitted [inter alia] as a continuous stream of position data as long as the navigation unit 1 detects a position which is a deviation from the original route) wherein the vehicle control system is configured to: transmit, as probe information, traveling information of a specific section in which the own vehicle has traveled (Kruithof: ¶ 010; the stored position data comprising deviations from a calculated route, and evaluating the stored position data to obtain navigation map update data for a geographically limited area associated with the group of cells) (Kruithof: ¶ 043-044; reported route deviations with the corresponding navigation map update data relating to the geographical area of the associated cells a-d of the calculated route are collected and evaluated by the map update server 4. When the same or similar route deviations are reported on the same part of the calculated route by different navigation units 1 in vehicles 6 to the map update server 4 co-located with the SGSN 9, this map update server 4 is arranged to (automatically) report the route deviations) to a management and control system that serves a plurality of vehicle (Kruithof: ¶ 045; map update server 4 is arranged to store the reported route deviations as temporary local map update for the geographical area [and] may also be arranged to disseminate the stored data to mobile terminals 2 (connected to navigation units 1 of vehicles 6) entering the cell a-d where the route deviation is applicable. Map update data can be sent periodically to all navigation units 1 in the service area of the SGSN 9 or other network node 7, 8 associated with the map update server 4, and all necessary map update data can be sent to the navigation units [after which will the revised data will be available for vehicle routing]) . 
Thus, Kruithof teaches “transmit to the management and control system [configured to collect the traveling information from vehicle control systems of a plurality of vehicles] as probe information” which in combination with Kong’s teaching of “transmit to the [local] management and control system, as probe information, traveling information of a specific section in which the own vehicle has been controlled to deviate traveled deviating from a target route or target speed of the own vehicle by a predetermined amount based on a recognition result of a traveling environment of the own vehicle, the target route being set along a center of a lane through which the own vehicle travels” teaches the combined total instant limitation.
Finally, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kruithof with the teachings of Kong because simple substitution of one known element for another to obtain predictable results (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)(B)) is obvious. In this case, Kong teaches a system in which “traveling information of a specific section in which the own vehicle has been controlled to deviate from a target route or target speed of the own vehicle by a predetermined amount” is uploaded to a local management and control system. The instant claim limitation differs from Kong by the substitution of a remote management and control system but Kruithof  shows that remote management and control systems were known in the art and previously applied in route monitoring systems. Therefore, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. Thus, such a combination is obvious to a person of ordinary skill in the art. Consequently, Applicant's arguments with respect to obviousness of independent claims 1 and 17 have been fully considered but they are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Fowe (US 20200286372 A1) which discloses a method is provided for establishing lane-level speed profiles for road segments based on a plurality of historical vehicle probe data where a sequence of probe data points from a respective probe apparatus defines a trajectory of the respective probe apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached M-F 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         



/MACEEH ANWARI/Primary Examiner, Art Unit 3663